Citation Nr: 1102362	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  05-15 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1972.
	He had subsequent active service in the Army Reserves with 
periods of active duty for training and inactive duty training 
from April 1972 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for a low back disability.

Additional evidence was associated with the claims file following 
the most recent supplemental statement of the case in February 
2010.  In April 2010, the Veteran waived the right to have the 
evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) 
(2010).

In December 2007, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action is necessary to comply with the Board's remand 
directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The preponderance of the evidence does not show that the 
Veteran's currently diagnosed low back disorder was caused or 
aggravated during any period of active duty, active duty 
training, or inactive duty training, or is otherwise related to 
service.


CONCLUSION OF LAW

The criteria for service connection for low back disorder are not 
met.  38 U.S.C.A. §§ 101(21) and (24), 1110, 1112, 1131, 1137, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that: (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (2010); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, VA satisfied the duty to notify by means of correspondence 
dated in June 2002, January 2005, and January 2008; rating 
decisions in June 2003 and April 2004; a statement of the case in 
January 2005; and a supplemental statement of the case in October 
2009.  Those documents discussed specific evidence, particular 
legal requirements applicable to the claim herein decided, 
evidence considered, pertinent laws and regulations, and reasons 
for the decision.  VA made all efforts to notify and to assist 
the appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the evidence.  
The Board finds that any defect of timing or content of the 
notice to the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an adjudication 
of the claim by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the appellant, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the appellant and had 
satisfied that duty prior to the final adjudication in the 
February 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The Veteran has not referred to any 
additional, unobtained, relevant, or available evidence.  VA has 
also obtained a medical examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 
(2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claim, and therefore the 
error was harmless).  

Service Connection

The Veteran contends that his current low back disability arose 
from a September 1983 back injury that he sustained while on 
inactive duty training in the Reserves. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2010).  Active duty training includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2010).  Inactive duty training is defined as 
duty other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2010).  Therefore, service connection may be 
granted for disability resulting from disease or injury incurred 
or aggravated while performing active duty training, or from 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  The 
definition of active duty also includes any periods of inactive 
duty for training during which an individual becomes disabled or 
dies from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  38 
C.F.R. § 3.6 (2010).  Presumptive periods do not apply to active 
duty training or inactive duty training.  Biggins v. Derwinski, 1 
Vet. App. 474 (1991).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

The Veteran's service treatment records reveal that in December 
1971 he underwent an expiration of term of service (ETS) 
examination, which was negative for any back problems and 
indicated that the Veteran was in good health.  However, in 
February 1972, following his ETS examination but prior to the 
time he actually left active service, the Veteran was treated for 
low back pain.  At that time, his treating physician noted that 
the Veteran did not exhibit any limitation of motion or spasms in 
his back and that his deep tendon reflexes were within normal 
limits.  The physician also recommended that the Veteran undergo 
an X-ray examination of his lumbosacral spine, which was 
subsequently noted to be within normal limits.  The Veteran's 
service treatment records are otherwise negative for any findings 
or treatment of back problems during active service.

Private treatment records in November 1980 noted complaints of 
low back pain for 3 weeks after the Veteran picked up heavy 
equipment.  The assessment was lumbar spine strain. 

The Veteran's available Reserve service treatment records 
indicate that in September 1983 he injured his back by falling 
out of a five-ton truck during inactive duty training.  He 
subsequently was treated at an outpatient Army medical clinic and 
diagnosed with a low back injury. 

The Veteran's Reserve service records show that in June 1985 he 
underwent a quadrennial medical examination, in which he noted a 
history of recurrent back pain, but indicated that he was in good 
health.  However, in his next quadrennial examination dated in 
April 1989, the Veteran denied having a history of recurrent back 
pain.

The Veteran's civilian medical records reveal that in August 
1990, he was treated for complaints of low back pain.  In June 
1991, he was recommended for and subsequently underwent L5-S1 
lumbar disc surgery.  At that time, the Veteran was noted as 
having no history of serious medical disorders.

The next clinical evidence of record is dated in March 1992, when 
the Veteran underwent treatment for back and leg pain, conditions 
which were attributed to his June 1991 surgery.  In July 1993, 
the Veteran was recommended for a Medical Evaluation Board for 
separation from Reserve service on account of a number of health 
problems, including recurrent pain and limited range of motion in 
his back.  

Private treatment records reflect complaints of low back pain in 
April 1996.  In January 1998, the Veteran reported a sharp pain 
in the low back when he bent over to pick up a board.  He sought 
treatment at the emergency room.  The impression was low back 
strain.  Thereafter, a clinician noted low back pain when the 
Veteran bent over to pick up a tire.

In May 1998, the Veteran underwent Magnetic Resonance Imaging of 
the lumbar spine, which revealed manifestations of a low back 
disability.  In June 1999, the Veteran underwent left L4-5 semi-
hemilaminectomy with discectomy and microdissection.  Treatment 
records disclose that he has received additional treatment for 
back pain and report the onset of his condition to be 20 to 30 
years prior when he fell off a truck.

Witness statements from fellow servicemen dated in 2003 confirm 
that the Veteran fell and injured his back in September 1983 and 
experienced back problems thereafter, to include 2 back 
surgeries.  

On VA examination in June 2009, the Veteran reported low back 
pain since the September 1983 back injury.  The examiner 
diagnosed status post remote low back injury, status post right 
L5-S1 hemilaminotomy with removal of large extruded disc 
fragments and discectomy, and status post left L4-5 semi 
hemilaminotomy with discectomy.  The examiner indicated that 
there was no linkage between the Veteran's current low back 
condition and his back complaints in February 1972.  The examiner 
noted treatment for the low back in February 1972 with no 
recorded continuity of symptomatology.  With regards to the 
September 1983 back injury sustained during inactive duty for 
service, the examiner found no etiological link between said 
injury and his current low back condition.  The examiner opined 
that there was no indication that the current back disorder was 
aggravated by any low back disorder that may have existed as due 
to a previous injury, including the complaints for which the 
Veteran was treated in active duty.  The examiner further noted 
that there was no evidence of chronicity or continuity of 
symptomatology between 1983 and the time of his surgery in 1991.  
The examiner also pointed out that surgical notes in 1991 did not 
associate the Veteran's low back condition to previous back 
injuries in the military.  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from credibility, that 
is, the probative value of the evidence once the evidence is 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

The service treatment records for the period of active duty from 
August 1970 to April 1972 show that in February 1972, the Veteran 
was treated for low back pain.  Examination findings, to include 
X-rays, were within normal limits.  The Veteran's service 
treatment records from August 1970 to April 1972 are otherwise 
negative for any findings or treatment of back problems during 
active service.  While the Veteran's available Reserve service 
treatment records indicate that in September 1983, he injured his 
back during inactive duty training, the fact that a condition or 
injury occurred in service alone is not enough.  The service 
treatment records and Reserve service treatment records lack the 
combination of manifestations sufficient to identify any 
abnormalities of the lumbar spine and sufficient observation to 
establish a chronic disability as distinguished from merely 
isolated findings.  As chronicity in service is not adequately 
supported by the service treatment records, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).

To the extent that the Veteran claims continuity of 
symptomatology of back pain since discharge from active service 
in April 1972 or since the September 1983 back injury incurred 
during inactive duty training, the Board acknowledges that lay 
evidence concerning continuity of symptoms, if credible, can be 
competent despite the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is 
not required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1991). 

After the Veteran's period of active duty service from August 
1970 to April 1972, complaints of back pain were first noted in 
1980.  No other back-related complaints were recorded until the 
September 1983 back injury.  In this regard, the Board notes that 
while on examination in June 1985, he reported a history of 
recurrent back pain, in April 1989, the Veteran denied having a 
history of recurrent back pain and no additional low back 
complaints were recorded until 1990.  In view of the lengthy 
periods without evidence of treatment for the back from 1972 to 
1980 and from 1985 to 1990, the Board finds that the evidence is 
against a finding of a continuity of treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  The Board has weighed statements made by the Veteran 
as to continuity of symptomatology and finds the current 
recollections and statements made in connection with a claim for 
benefits to be of lesser probative value.  As a finder of fact, 
the Board, when considering whether lay evidence is satisfactory, 
may also properly consider internal inconsistency of the 
statements, facial plausibility, and consistency with other 
evidence submitted on behalf of the Veteran.  Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007); Pond v. West, 12 Vet. App. 
341 (1999) (although Board must take into consideration the 
Veteran's statements, it may consider whether self-interest may 
be a factor in making such statements).  Therefore, the Board 
finds that continuity of symptomatology is not established under 
38 C.F.R. § 3.303(b) (2010); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

The Board has also ruled out presumptive service connection under 
38 C.F.R. §§ 3.307 and 3.309, as there is no evidence that the 
Veteran manifested symptoms of degenerative changes of the lumbar 
spine in service or within one year after his separation from 
active service in April 1972.  Again, the presumptions do not 
apply to any other period of active duty training or inactive 
duty training.

Additionally, while the Veteran is competent to describe symptoms 
of pain, which he can perceive, the determination as to the 
presence, type, and cause of degenerative changes of the lumbar 
spine is medical in nature and not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 21 
Vet. App. 303 (2007).  

Under certain circumstances, lay evidence may establish a 
diagnosis of a simple medical condition.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  However, the current diagnoses 
of the lumbar spine were based on diagnostic tests, to include X-
rays.  Therefore, the currently diagnosed disabilities of the 
lumbar spine are not simple medical conditions that a lay person 
is competent to identify, as a lay person is not qualified 
through education, training, or experience to interpret 
diagnostic tests.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In this case, the determinative question involves medical 
causation.  Therefore, medical evidence of an association or link 
between the current lumbar disability and when it is first shown 
after service, and an injury, disease, or event in service, is 
needed and a lay assertion on medical causation is not competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  Competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159 
(2010). 

As a lay person, the Veteran is not qualified through education, 
training, or expertise to offer an opinion on a medical 
diagnosis, not capable of lay observation or one that is not a 
simple medical condition, or on medical causation, where a lay 
assertion on medical causation is not competent evidence.  
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  
For this reason, the Board rejects the statements of the Veteran 
as competent evidence to establish that he developed a back 
disability as due to service or an injury incurred during 
inactive duty for service in September 1983.  

On the question of medical causation, VA obtained a medical 
opinion addressing the Veteran's contentions.  However, the 
competent medical evidence does not associate the Veteran's 
claimed disability with service or the September 1983 fall.  
Significantly, the VA examiner in June 2009, following a review 
of the claims file, to include the service treatment records, an 
examination of the Veteran, and clinical testing, diagnosed 
status post remote low back injury, status post right L5-S1 
hemilaminotomy with removal of large extruded disc fragments and 
discectomy, and status post left L4-5 semi hemilaminotomy with 
discectomy.  He opined that there was no linkage between the 
Veteran's current low back condition and his back complaints in 
February 1972.  With regards to the September 1983 back injury 
sustained during inactive duty for service, the examiner found no 
etiological link between said injury and his current low back 
condition.  Furthermore, the examiner determined that there was 
no indication that the current back disorder was aggravated by 
any low back disorder that may have existed as due to a previous 
injury, including the complaints for which the Veteran was 
treated in active duty.  The examiner explained that there was no 
evidence of chronicity or continuity of symptomatology between 
1983 and the time of his surgery in 1991.  The examiner also 
pointed out that surgical notes in 1991 did not associate the 
Veteran's low back condition to previous back injuries in the 
military.  That medical evidence is uncontroverted and opposes, 
rather than supports, the claim.  In addition, there is no 
competent contrary evidence of record.  

Accordingly, the competent medical evidence does not relate the 
Veteran's current back disability to service or an injury 
incurred during inactive duty for service, and the evidence does 
not show degenerative changes of the lumbar spine manifested 
within any applicable presumptive period.  Therefore, the Board 
finds that the criteria for service connection for a lumbar spine 
disability have not been met.  The preponderance of the evidence 
is against the Veteran's claim and the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


